 


109 HR 108 IH: LIHEAP Equity Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that no more than 50 percent of funding made available under the Low-Income Home Energy Assistance Act of 1981 for any fiscal year be provided for home heating purposes. 
 
 
1.Short titleThis Act may be cited as the LIHEAP Equity Act of 2005. 
2.AmendmentsSection 2604(a)(1) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623(a)(1)) is amended— 
(1)in subparagraph (A) by striking subparagraph (B) and inserting subparagraphs (B) and (C); and 
(2)by adding at the end the following new subparagraph: 
 
(C)Not more than 50 percent of amounts appropriated for carrying out this title for any fiscal year shall be provided for home heating purposes.. 
 
